     Case 2:20-cv-02766-RGK-PJW Document 1 Filed 03/25/20 Page 1 of 5 Page ID #:1

      ROSA K. HIRJI, SBN 204722
 1
      JENNY CHAU, SBN 274360
 2    DIANA MALTZ SBN 322748
      LAW OFFICES OF HIRJI & CHAU, LLP.
 3
      rosa@rkhlawoffice.com
 4    5173 Overland Avenue
      Culver City, California 90230
 5
      (310) 391-0330 * (310) 943-0311 fax
 6
 7    Attorneys for DIANA MILLS and CHRIS MILLS,

 8
                     UNITED STATES DISTRICT COURT FOR THE
 9                CENTRAL DISTRICT OF THE STATE OF CALIFORNIA
10
11     DIANA MILLS and CHRIS MILLS                Case No. Unassigned
12                         Plaintiffs,
                                                  COMPLAINT FOR ATTORNEY’S
13                                                FEES
       v.
14
15     LONG BEACH UNIFIED SCHOOL
       DISTRICT
16
                           Defendant.
17
18
19
            Plaintiffs DIANA MILLS (“D. MILLS”) and CHRIS MILLS (“C. MILLS),
20
      (collectively “Plaintiffs”) bring this complaint for attorneys’ fees against defendant
21
      LONG BEACH UNIFIED SCHOOL DISTRICT (“Defendant”) under the Individuals
22
      with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq., incurred in
23
      successfully prosecuting an administrative due process hearing on behalf of a student
24
      with a disability, C.M.
25
            In support of this complaint (the “Complaint”), Plaintiffs allege as follows:
26
                                  JURISDICTION AND VENUE
27
            1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and
28
      1343 and 20 U.S.C. § 1415(i)(3)(A).

                                                 1
                                   COMPLAINT FOR ATTORNEY’S FEES
     Case 2:20-cv-02766-RGK-PJW Document 1 Filed 03/25/20 Page 2 of 5 Page ID #:2


 1          2.     Venue lies with this Court pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2).
 2
 3                                           PARTIES
 4          3.     Plaintiffs DIANA MILLS and CHRIS MILLS are natural persons residing
 5    within the City of Long Beach, County of Los Angeles, California.
 6          4.     Defendant LONG BEACH UNIFIED SCHOOL DISTRICT is, and at all
 7    times pertinent to this Complaint has been, a public school district organized and
 8    existing under the laws of the State of California. Defendant is located within the City
 9    of Long Beach, County of Los Angeles, California. Defendant is a Local Education
10    Agency as defined within the IDEA. At all times relevant herein, Defendant was
11    responsible for providing C.M. with a free and appropriate public education under the
12    IDEA.
13
14          FACTUAL BACKGROUND AND ADMINISTRATIVE COMPLAINT
15          5.     C.M. is the child of Plaintiffs D. MILLS and C. MILLS and the student in
16    the underlying OAH matter. At all times pertinent to this complaint, C.M. has been and
17    presently is a minor child. At all times pertinent to this complaint, C.M. has been and
18    presently is a child with a disability within the meaning of 20 U.S.C. § 1401(3)(A).
19          6.     At all times pertinent to this complaint, C.M.’s educational rights have
20    been held by Plaintiffs D. MILLS and C. MILLS.
21          7.     On or about August 27, 2018, Plaintiffs filed a complaint on behalf of
22    C.M. with the California Office of Administrative Hearings (“OAH”). The complaint
23    requested an administrative impartial due process hearing under California statutes and
24    regulations implementing 20 U.S.C. §§ 1415(b)(6), (b)(7), and (f)(1). The due process
25    hearing sought relief from Defendant for violations of the IDEA and concomitant
26    provisions of the California Education Code.
27          8.     Administrative Law Judge Paul H. Kamoroff heard the aforementioned
28    matter, designated at OAH Case No. 2018081089, in Long Beach, California on July 30

                                                2
                                  COMPLAINT FOR ATTORNEY’S FEES
     Case 2:20-cv-02766-RGK-PJW Document 1 Filed 03/25/20 Page 3 of 5 Page ID #:3


 1    and 31, August 1, 9, and 13, 2019.
 2          9.     The due process hearing addressed the following issues:
 3                  Issue 1: Did Long Beach deny Student a free and appropriate public
 4                  education, referred to as a FAPE, during the 2016-2017 school year, by
 5                  filing to: (a) Address Student’s behaviors prior to May 30, 2017; and (b)
 6                  Appropriately address Student’s behavioral needs?
 7                  Issue 2: Did Long Beach deny Student a FAPE in the February 29, 2017
 8                  individualized education program, referred to as an IEP, by failing to offer
 9                  Student appropriate: (a) Behavior intervention services; and (b) Goals in
10                  the areas of (i) attention, (ii) behavior, (iii) toileting, and (iv) social-
11                  emotional?
12                  Issue 3: Did Long Beach deny Student FAPE in the February 21, 2018
13                  IEP, by failing to offer Student appropriate: (a) Behavior intervention
14                  services; [and] (b) Goals in the areas of (i) social-emotional and (ii)
15                  behavior?
16                  Issue 4: Did Long Beach deny Student a FAPE in the June 12, 2018 IEP,
17                  by failing to offer Student: (a) A one-to-one behavioral aide; and (b)
18                  Appropriate behavior goals?
19                  Issue 5: Did Long Beach deny Student a FAPE in the February 12, 2019
20                  IEP, including the March 5 and 14, 2019 IEP amendments, up to the May
21                  23, 2019 IEP amendment, by failing to offer Student appropriate: (a)
22                  Behavior services, including a one-to-one behavioral aide; and (b)
23                  Behavior goals?
24          10.    On or about September 27, 2019, OAH rendered a final decision (“the
25    OAH Decision”) in the administrative case pursuant to 20 U.S.C. § 1415(f)(3)(E) and
26    (i)(1)(A).
27          11.    The OAH Decision found that Student, C.M., prevailed on Issues 2(a),
28    2(b)(i), and 2(b)(ii); Issue 3(a) and 3(b)(ii); Issue 4(a) and 4(b); and Issue 5(a) and (b).

                                                 3
                                   COMPLAINT FOR ATTORNEY’S FEES
     Case 2:20-cv-02766-RGK-PJW Document 1 Filed 03/25/20 Page 4 of 5 Page ID #:4


 1    The OAH Decision awarded C.M. compensatory educational services, including
 2    behavior services and specialized academic instruction services.
 3            12.   The OAH Decision found that Defendant had denied Student a free and
 4    appropriate public education during the approximate period of February 29, 2017
 5    through May 23, 2019 and granted C.M. substantial relief.
 6            13.   Student is a prevailing party in the OAH matter within the meaning of 20
 7    U.S.C. § 1415(i)(3)(B). Consequently, Plaintiffs D. MILLS and C. MILLS are entitled
 8    to recover from Defendant reasonable attorneys’ fees incurred in instituting and
 9    prosecuting the administrative due process hearing case and for preparation and
10    prosecution of this action.
11
12                                          COUNT ONE
13                                   FOR ATTORNEYS’ FEES
14                                      20 U.S.C. § 1415(i)(3)
15
16            14.   Plaintiffs re-allege and incorporate by this reference all previous
17    paragraphs in this Complaint as though fully set forth herein.
18            15.   C.M.’s due process hearing was a proceeding within the meaning of the
19    IDEA. Defendant LONG BEACH UNIFIED SCHOOL DISTRICT is a local education
20    agency within the meaning of the IDEA. Plaintiffs D. MILLS and C. MILLS are
21    C.M.’s parents.
22            16.   The OAH Decision grants C.M. substantial relief. By virtue of this relief,
23    C.M. is a prevailing party within the meaning of the IDEA.
24            17.   As C.M.’s parents, Plaintiffs D. MILLS and C. MILLS are entitled to
25    recover from Defendant LONG BEACH UNIFIED SCHOOL DISTRICT reasonable
26    attorneys’ fees in instituting and prosecuting the administrative due process hearing
27    case.
28    //

                                                  4
                                    COMPLAINT FOR ATTORNEY’S FEES
     Case 2:20-cv-02766-RGK-PJW Document 1 Filed 03/25/20 Page 5 of 5 Page ID #:5


 1          18.    Plaintiffs D. MILLS and C. MILLS have incurred and will continue to
 2    incur attorneys’ fees for the preparation and prosecution of this action.
 3
 4                                           PRAYERS
 5
 6          WHEREFORE, Plaintiffs pray for judgment as follows:
 7
 8          1.     On COUNT ONE for an award from Defendant of attorneys’ fees in an
 9    amount determined by the Court to be reasonable for the preparation, filing, and
10    prosecution of C.M.’s OAH case;
11          2.     For an award of reasonable attorneys’ fees incurred in preparation and
12    prosecution of the instant action;
13          3.     For ordinary costs of litigation; and
14          4.     For such other and further relief as the Court may deem just and proper.
15
16                                                         Respectfully submitted,
17
18
19
20    DATE: March 25, 2020                                 ________________________
21                                                         Diana Maltz, Esq.
22                                                         Attorneys for Plaintiff
23
24
25
26
27
28

                                                5
                                  COMPLAINT FOR ATTORNEY’S FEES
